DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 13-18, 20-21, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Young, US 2003/0145554 in view of Wen, CN 201061877.
Regarding claims 1, 11 and 21:
Young discloses a pole with a system for fixing and/or preventing relative movement between two elongate members (9 and 17) – a base member and a 
at least one coupling (25) extending between the first and second members, each coupling comprising a tapered body (25) adapted to extend from the second member to provide respective engagement surfaces extending between a leading portion and a trailing portion of each said tapered body, each said body being tapered from their trailing portion to their leading portion and aligned to contact respective engagement surfaces upon entry of the second member into the first member whereby as the engagement surfaces increase the area of mutual contact, increasing lateral force is applied between the first and second members, wherein at least a pair of couplings is provided between the first and second members.
Young does not expressly disclose each coupling comprising at least a pair of tapered bodies adapted to extend in complementary fashion from each of the first and second members to provide respective engagement surfaces extending between a leading portion and a trailing portion of each said tapered body, each said body being tapered from their trailing portion to their leading portion and aligned to contact respective engagement surfaces upon entry of the second member into the first member whereby as the engagement surfaces increase the area of mutual contact, increasing lateral force is applied between the first and second members.


    PNG
    media_image1.png
    804
    557
    media_image1.png
    Greyscale

At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide internal tapered bodies on the interior of the first member as suggested by Wen to the interior of the larger post member of Young in order to provide a secure fix between the members (Drawing Description of Wen).
Regarding claims 3, 13, and 23:
Young discloses three couplings.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide four couplings, as the modification is directed to a duplication of working parts wherein no extraordinary or unexpected results are achieved by altering the number of couplings.
Regarding claims 4, 14 and 24:
Young in view of Wen discloses wherein each coupling is held by compressive force.
Regarding claims 5, 15 and 25:
Young discloses wherein the tapered bodies are mechanically fixed to the member (by molding or welding – they would be inoperable for their intended purpose if not mechanically fixed to the member)
Regarding claims 6, 16 and 26:
Young in view of Wen discloses wherein engagement surfaces are configured to slidably engage on contact
Regarding claims 7, 17 and 27:
Young discloses wherein the engagement surfaces are directionally modified such that in use, a force required to slidably disengage the engagement surfaces of the respective tapered bodies is greater than the force required to engage said engagement surfaces (the wedge creates increased frictional engagement as it is inserted further, such that greater force is required to disengage the wedge than to insert it).
Regarding claims 8, 18 and 28:
Young discloses wherein the couplings are adapted to extend primarily in the axial direction.
Regarding claims 10, 20 and 30:
Wen discloses wherein the tapered bodies are resiliently deformable in use (abstract of Wen, flexibility).
It would have been obvious to a person of ordinary skill to preserve this flexibility with Young to enable a reversible but secure connection.

Allowable Subject Matter
Claims 9, 19 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record related to couplings does not provide a teaching, suggestion or motivation for using channels to slidably receive and retain the tapered bodies. Further, the most relevant prior art of record to Young discloses discrete wedge shaped fins on the exterior of the post, there being no teaching, suggestion or motivation to provide channels to receive the fins on the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633